—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered February 4, 1999, convicting defendant, after a non-jury trial, of reckless endangerment in the first degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility and identification. The court properly credited the officer’s positive identification-of defendant as the driver of a vehicle that led the police on a high-speed chase. The crime of *239reckless endangerment was established by evidence that, with the police in pursuit, defendant drove his car down the exit ramp of a highway at approximately 65 miles per hour, ran one red light, sped through a busy residential street, jumped a curb, drove through a traffic island nearly missing a group of scattering pedestrians, and ultimately ran a second red light and struck a vehicle that had the right of way (see, People v Parks, 281 AD2d 217, lv denied 96 NY2d 866). Defendant’s flight also supported his conviction for resisting arrest, which arrest was clearly based on probable cause. Concur — Tom, J.P., Mazzarelli, Sullivan, Wallach and Marlow, JJ.